                   Case 1:19-cr-00012-VSB Document 222 Filed 03/27/20 Page 1 of 1
                                                    U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York
                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                 New York, New York 10007


                                                                 March 27, 2020

          BY ECF
          Honorable Vernon S. Broderick
          United States District Judge
          Southern District of New York
          Thurgood Marshall U.S. Courthouse
          40 Foley Square
          New York, NY 10007

                 Re: United States v. Shakur Pinder, 19 Cr. 12 (VSB)

          Dear Judge Broderick:

                  Defendant Shakur Pinder was previously accepted, but not formally inducted, into the
          Southern District of New York’s Young Adult Opportunity Program (“YAOP”). However, he was
          recently arrested in Pennsylvania, and, as a result of this arrest, he is no longer being offered a spot
          in the YAOP. The Court had previously excluded time under the Speedy Trial Act through March
          25, 2020. (Dkt. No. 219.) The parties respectfully request that the Court set a status conference
          for Mr. Pinder in approximately forty-five days. The Government also moves, with the consent
          of defense counsel, for the exclusion of time under the Speedy Trial Act through the next-
          scheduled conference. This exclusion would be in the interests of justice as it would allow the
          parties time to discuss possible dispositions of this matter or to prepare for trial. See 18 U.S.C.
          § 3161(h)(7)(A).

                                                                 Respectfully submitted,

                                                                 GEOFFREY S. BERMAN
                                                                 United States Attorney
                                                                 Southern District of New York

                                                            By: /s/ Daniel G. Nessim
                                                                Jarrod L. Schaeffer
                                                                Daniel S. Nessim
                                                                Assistant United States Attorneys
                                                                Tel: (212) 637-2270 / 2486
                    4/2/2020


A status conference is scheduled for May 19, 2020 at 10:00 a.m. The exclusion is necessary to permit the defendant
sufficient time to review discovery, and continue to discuss a possible pretrial disposition of this matter. The Court finds
that the ends of justice served by granting a continuance outweigh the best interests of the public and the defendant in a
speedy trial. Accordingly, it is further ordered that the time between April 2, 2020 and May 19, 2020 is hereby excluded
under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of justice.
